Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2016

                                   No. 04-16-00125-CR

                                  Thomas MENDOZA,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 15-01-001-CRA
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
        The State’s motion to file their brief is granted. NO FURTHER EXTENSIONS OF
TIME WILL BE ALLOWED. If the brief is not filed on or before November 28, 2016, the case
will be submitted without the State’s brief.



                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court